Dissenting Opinion by
Mr. Justice Benjamin R. Jones :
I dissent from the action of the majority of the Court in affirming the refusal of the court below to enter a judgment n.o.v. in favor of the defendant.
The result reached by the majority, in my opinion, constitutes a completely unwarranted and unjustified extension of the rule laid down in Bartleson et al. v. Glen Alden Coal Co., 361 Pa. 519, 64 A. 2d 846. The record is clear that the defendant had taken all precautions reasonably necessary to guard against the intrusion of children upon the platform on which its electrical transformer and wires were located. Under the majority ruling the defendant is required to make the platform and electrical transformer absolutely “child proof”; this requirement is wholly and practically unreasonable and tantamount to the imposition of liability on the defendant no matter the extent to which it has taken precautions to protect its electrical devices from trespassing children.
If this be the law, whenever a child and an electrical device come in contact, regardless of the extent of care exercised by a defendant to avoid the possibility of such contact, liability will be fastened upon the defendant.
Mr. Chief Justice Charles Alvin Jones joins in this dissenting opinion.